Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/756,211 is responsive to the Amendment filed on 10/25/2021 as a Request for Continued Examination in response to the Advisory Action and Final Rejection of 10/21/2021 and 05/25/2021, respectively. In the filed response from 09/21/2021 under the AFCP2.0 Program, claims 1, 26, 48, 52, 55, and 63 were amended (with claims 1, 26, 48, and 52 being independent claims) and claim 57 was canceled.  Subsequently, a supplemental amendment was filed on 11/19/2021 which further amends claims 1, 26, 48, 52, 55, 58, 59, 61, and 63-65 (with claims 1, 26, 48, and 52 being independent claims).
Currently, Claims 1, 25, 26, 47, 48, 50, 52, 54, 55, 58, 59, and 61-66 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.


Response to Arguments
4.    	Applicant’s remarks filed on 11/19/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1, 25, 26, 47, 48, 50, 52, 54, 55, 58, 59, and 61-66 are allowed.

Examiner’s Amendment
6.    	An Examiner’s amendment to the record appearing below pertains to dependent claim 65, which currently ends in a semicolon and should be a period, i.e. “…from the current region.”. This was confirmed with Applicant’s representative on December 20, 2021 in an Examiner initiated interview (see attached interview summary PTO-413B). Authorization for this Examiner’s amendment was provided during the interview with attorney Ching-Cheng Chang (Reg. No. 73,240).
See below for change.  
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
65. (Currently Amended) The image decoding apparatus as claimed in claim 26, wherein for all of the candidate prediction operations in the case that the current region is square, the group of .

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to image coding of a current region according to a shape of the current region and a selected prediction direction defined by a selected prediction operation.

The closest prior art found was Li et al. (WO 2017/190288 A1), in view of Lee et al. (US 2019/0215512 A1 with reference to Foreign Application Priority Data WO 2018/066849 A1), hereinafter referred to as Li and Lee, respectively, as noted in the last two office action dated 05/25/2021 and 10/21/2021.  Since the office actions, clarifying amendments have been made which were also discussed during the interview on 11/12/2021. Upon examination of the supplemental amendment dated 11/19/2021, the Examiner finds the instant claims overcome the art of record for the following reasons.
Li teaches intra-prediction using adjacent and non-adjacent reference lines of sample values (abstract), however, Li is silent with respect to the claimed shape dependence. As such, Lee was brought in to explicitly disclose this feature as shown in Figs. 7a-7b; however as Applicant pointed out (pg. 13 of remarks dated 11/19/2021), Fig. 7 is in the context of DC prediction (para 0168-0170); hence, Lee does not teach “a selected prediction direction, defined by the selected prediction operation”  (emphasis added). In other words, Lee does not teach “derive predicted samples of the current region according to reference samples from a group of reference samples of the same image in dependence upon a shape of the current region and a selected prediction direction, defined by the selected prediction operation, between a current sample to be predicted and a reference position amongst the reference samples” as recited in amended claim 1. Further examination also shows that Li and Lee do not reasonably disclose the amended limitation pertaining to at least another one of the candidate operations in a case that the current region is non-square. As such, claim 1 requires either “only one row of reference samples disposed above and adjacent to the current region or only one column of reference samples disposed to the left of and adjacent to the current region”.  Considering a non-square current region with a selected prediction direction, Lee’s Fig. 7b is the closest teaching, however, Fig. 7 pertains to DC prediction and therefore does not address the foregoing.
Further searches yielded prior art Lee US 2019/0313116 A1 and Lim et al. US 2020/0413069 A1, hereinafter referred to as Lee116 and Lim, respectively (see PTO 892), however, both prior art also do not disclose the aforementioned limitation. Lee116 reveals a non-square current block in Fig. 17 showing reference sample line 0, however this is not “only one row of reference samples disposed above and adjacent to the current region or only one column of reference samples disposed to the left of and adjacent to the current region” (Emphasis added) as claimed. As to Lim, Lim discloses reference sample arrangements that satisfy the above limitation (e.g. Fig. 22), however the current region is not non-square. Further, Fig. 19 discloses a non-square current region however there are more than one row or column of reference samples adjacent to the current region. For all of these reasons, the art of record (Li and Lee) as well as the above prior art do not reasonably disclose the collective features of amended independent claim 1. The above reasoning also applies to amended independent claims 26, 48, and 52.
Further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 10/27/2017). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 25, 26, 47, 48, 50, 52, 54, 55, 58, 59, and 61-66 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486